MEMORANDUM OPINION
                                        No. 04-12-00310-CR

                                      Melvin Earl JACKSON,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010CR9471
                          Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: June 13, 2012

DISMISSED FOR LACK OF JURISDICTION

           The trial court imposed or suspended sentence on December 8, 2011. Appellant did not

file his notice of appeal until May 8, 2012. Because he did not file a motion for new trial, the

notice of appeal was due to be filed on January 9, 2012. See TEX. R. APP. P. 26.2(a). Further,

even if appellant had filed a motion for new trial, his notice of appeal would have been due to be

filed on March 7, 2012. See id. Thus, by waiting until May 8, 2012, appellant did not timely file

his notice of appeal, and we lack jurisdiction over this appeal. We therefore ordered appellant to
                                                                                   04-12-00310-CR


show cause why this appeal should not be dismissed for lack of jurisdiction. Although appellant

responded to our order, his response does not indicate that we have jurisdiction over this appeal.

Thus, this appeal is dismissed for lack of jurisdiction



                                                      PER CURIAM

Do not publish




                                                -2-